EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received November 11, 2021 (the “Response”).  
In response to the Response, the previous (1) ineffective incorporation by reference under 37 C.F.R. § 1.57(c); (2) objection to claims 1–22 under 37 C.F.R. § 1.71(a); (3) the rejection of claims 1, 4, 6, 7, 14, 16, and 18 under 35 U.S.C. § 102; and (4) the rejection of claims 2, 3, 5, 15, and 17 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–22 are currently pending.  

Information Disclosure Statement (IDS)
The IDSs filed November 2, 2021 and December 8, 2022 each comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDSs have been placed in the application file, and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1–22 allowed.  
Applicants assert “[t]he logic of the Office Action appears to assert that each of these VNIs corresponds to a different tenant and that each of these tenants is a different datacenter.”  Response 12.  Applicants argue “there is no reason given as to why a ‘tenant’ should correspond to a ‘datacenter.’”  Id.
Standard Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360, 1369 (Fed. Cir. 1991); cf. In re Bond, 910 F.2d 831, 832–33 (Fed. Cir. 1990) (citing Akzo N.V. v. U.S. Inti Trade Comm’n, 808 F.2d 1471, 1479 & n.11 (Fed. Cir. 1986)) (interpretation of references “is not an ‘ipsissimis verbis’ test.”).
The meaning of a claim term may be determined by reviewing a variety of sources including the claims themselves, dictionaries and treatises, and the written description, the drawings, and the prosecution history.  See Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 (Fed. Cir. 2003).
The Examiner finds Applicants’ Specification does not define the term “datacenter” to so limit its interpretation.  To be sure, the Specification recites “multiple physical sites (e.g., datacenters).”  Spec. ¶ 1.  The Examiner’s emphasis of “e.g.” underscores that this form of a datacenter is merely exemplary.
One technical dictionary defines the term “datacenter” as being “a facility composed of networked computers, storage systems and computing infrastructure that businesses and other organizations use to organize, process, store and disseminate large amounts of data.”  Peter Loshin, TECHTARGET, available at https://searchdatacenter.techtarget.com/definition/data-center, pp. 1–13, Oct. 2021 (last visited Feb. 10, 2022).  Another website defines the term “datacenter” as being “a facility that centralizes an organization’s shared IT operations and equipment for the purposes of storing, processing, and disseminating data and applications.”  PALOALTO NETWORKS, available at https://www.paloaltonetworks.com/cyberpedia/what-is-a-data-center, pp. 1–5, 2022 (last visited Feb. 10, 2022).  Therefore, under its broadest reasonable interpretation, a “datacenter” is a facility composed of computers to store data.  See In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (reciting 
Turning to the rejection of claim 1, while Cherian et al. (US 10,142,127 B2; filed June 26, 2017) discloses for a managed forwarding element executing on a host computer (fig. 16, item 1600) in a first tenant (“Tenant 1” at 7:46; “FIG. 1 only shows VMs 110 for one tenant” at 4:41) to implement a logical network (fig. 1, item 145) spanning the first tenant and a set of additional tenants (“Tenant n” at 7:47; a set of additional tenants may be one additional additional), a method comprising:
storing a set of records (the rows of fig. 10, item 1000 corresponding to VNI_1 of Tenant 1) that each map one or more logical network addresses (fig. 10, item 310 for VMs of Tenant 1 possessing VNI_1 item 1025; “VNI_1 325 is the VNI ID associated to one tenant (e.g., Tenant 1)” at 7:45–46) for data compute nodes (DCNs) (the VMs of Tenant 1; fig. 1, item 110) belonging to the logical network and operating in the first tenant (“Tenant 1” at 7:46; “FIG. 1 only shows VMs 110 for one tenant” at 4:41) to a different tunnel endpoint address (fig. 10, items 315, 320 corresponding to VNI_1);
storing an additional record (the rows of fig. 10, item 1000 corresponding to VNI_n of Tenant n) that maps logical network addresses (fig. 10, item 310 for VMs of Tenant n possessing VNI_n item 1030) for DCNs (VMs of Tenant n possessing VNI_n) connected to a particular logical forwarding element (LFE) (fig. 1, items 120 for Tenant n; “FIG. 1 only shows VMs 110 for one tenant” at 4:41 at least suggests fig. 1 applies to Tenant n, and thus Tenant n includes items 120) of the logical network and operating in the set of additional tenants (“Tenant n” at 7:47) to a group of tunnel endpoint addresses (fig. 10, items 1010, 1015 corresponding to VNI_n) corresponding to logical network gateways (“The table 1000 also includes gateway IP address 1010 and gateway MAC address 1015 for a 
upon receiving a data message (fig. 2, item 205) with a destination logical network address (destination MAC address item 210) corresponding to one of the DCNs connected to the particular LFE and operating in one of the set of additional tenants, using the additional record (the rows of fig. 10, item 1000 corresponding to VNI_n) to identify a tunnel endpoint address (the IP address of the destination VTEP at 6:62–7:3) for encapsulating the data message (intended use in italic; VXLAN encapsulation at 6:48–61), the prior art of record does not teach the tenants being datacenters.
	Claim 14 by analogy.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 9876711 B2; US 20170126431 A1; Peter Loshin, TECHTARGET, available at https://searchdatacenter.techtarget.com/definition/data-center, pp. 1–13, Oct. 2021; and PALOALTO NETWORKS, available at https://www.paloaltonetworks.com/cyberpedia/what-is-a-data-center, pp. 1–5, 2022.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449